Name: Commission Regulation (EC) NoÃ 591/2006 of 12 April 2006 amending Regulation (EC) NoÃ 2535/2001 laying down detailed rules for applying Council Regulation (EC) NoÃ 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas
 Type: Regulation
 Subject Matter: tariff policy;  EU finance;  trade;  Europe;  international trade;  processed agricultural produce
 Date Published: nan

 13.4.2006 EN Official Journal of the European Union L 104/11 COMMISSION REGULATION (EC) No 591/2006 of 12 April 2006 amending Regulation (EC) No 2535/2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products (1), and in particular Article 29(1) thereof, Whereas: (1) Annex III.A to Commission Regulation (EC) No 2535/2001 (2) sets out the maximum quantity of cheddar cheese originating in Australia to be imported by quota period. (2) Council Regulation (EC) No 267/2006 of 30 January 2006 concerning the implementation of the Agreements concluded by the EC following negotiations in the framework of Article XXIV.6 to GATT 1994, amending Annex I to Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (3) provides for an additional allocation of 461 tonnes of cheddar originating in Australia under the annual import tariff quota. It is therefore appropriate to adjust the quantity of cheese under quota No 09.4521 referred to in Annex III.A to Regulation (EC) No 2535/2001. (3) Regulation (EC) No 2535/2001 should therefore be amended accordingly. (4) Since the yearly tariff quota concerned opens on 1 January, this Regulation should apply from 1 January 2006 and should enter into force as soon as possible. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 In Annex III.A to Regulation (EC) No 2535/2001 the part relating to quota number 09.4521 is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 January 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 April 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 48. Regulation last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 341, 22.12.2001, p. 29. Regulation last amended by Regulation (EC) No 316/2006 (OJ L 52, 23.2.2006, p. 22). (3) OJ L 47, 17.2.2006, p. 1. ANNEX Quota number CN code Description Country of origin Annual quota from January to December (quantities in tonnes) Import duty (EUR/100 kg net weight) Rules for completing IMA 1 certificates 09.4521 ex 0406 90 21 Whole Cheddar cheeses (of the conventional flat cylindrical shape of a net weight of not less than 33 kg but not more than 44 kg and cheeses in cubic blocks or in parallelepiped shape, of a net weight of 10 kg or more) of a fat content of 50 % or more by weight in the dry matter, matured for at least three months Australia 3 711 17,06 See Annex XI(B)